Lundberg Stratton, J.
Pingue contends that his purchase of the forty-four parcels within thirteen months of the tax lien date established the best evidence of true value. We agree. Consequently, we find that the BTA acted unreasonably and unlawfully, and we reverse the decision of the BTA.
R.C. 5713.03 requires that the auditor, when determining the true value of any tract, lot, or parcel of real estate, shall consider the sale price as the true value for taxation purposes if the property has been the subject of an arm’s-length sale between a willing seller and a willing buyer within a reasonable length of time, either before or after the tax lien date. Furthermore, this court has repeatedly held that an actual, recent sale of property in an arm’s-length transaction is the best evidence of its “true value in money.” Columbus Bd. of Edn. v. Fountain Square Assoc., Ltd. (1984), 9 Ohio St.3d 218, 219, 9 OBR 528, 529, 459 N.E.2d 894, 895; Consol. Aluminum Corp. v. Monroe Cty. Bd. of Revision (1981), 66 Ohio St.2d 410, 414, 20 O.O.3d 357, 359, 423 N.E.2d 75, 78; Conalco v. Monroe Cty. Bd. of Revision (1977), 50 Ohio St.2d 129, 4 O.O.3d 309, 363 N.E.2d 722. There is a rebuttable presumption that an arm’s-length sale transaction reflects the true value of property. Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision (1997), 78 Ohio St.3d 325, 327, 677 N.E.2d 1197, 1199.
It is only when the purchase price does not reflect the true value that a review of independent appraisals based upon other factors is appropriate. Ratner v. Stark Cty. Bd. of Revision (1986), 23 Ohio St.3d 59, 23 OBR 192, 491 N.E.2d 680. For example, in Ratner, the purchase price did not reflect true value due to abnormally low interest rates on two promissory notes that were well below the market rates. Leaseback arrangements have sometimes distorted the sale price so that it' did not reflect true value. S. Euclid/Lyndhurst Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision (1996), 74 Ohio St.3d 314, 658 N.E.2d 750; Cleveland Hts./Univ. Hts. Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision (1995), 72 Ohio St.3d 189, 648 N.E.2d 811; Kroger Co. v. Hamilton Cty. Bd. of Revision (1993), 67 Ohio St.3d 145, 616 N.E.2d 877. Factors involving economic coercion may force a purchase at an excessive price. If so, the sale price is not the most probative evidence of the value of the property. Lakeside Ave. Ltd. Partnership v. Cuyahoga Cty. Bd. of Revision (1996), 75 Ohio St.3d 540, 664 N.E.2d 913.
Here, the BTA did not question the arm’s-length nature of the sale between a willing seller and a willing buyer. The sale involved no extraneous factors that affected the sale price, such as a pending bankruptcy, a distress sale, coercion, lease arrangements, or other factors that would cast suspicion on the sale price as representative of true value. Yet the BTA apparently considered the bulk nature *65of the sale to be a factor that vitiated the sale as an indicator of the true value of the properties. The BTA concurred with the BOR’s valuation of these units based upon their highest and best use as individual investor condominiums. The BTA relied upon Park Ridge Co. v. Franklin Cty. Bd. of Revision (1987), 29 Ohio St.3d 12, 29 OBR 231, 504 N.E.2d 1116, in which this court held that an owner may, for tax valuation purposes, value multiple parcels as a single economic unit if the highest and best use of the property is as a single unit. Id. at paragraph two of the syllabus. Park Ridge concerned apartment units in two different locations. However, Park Ridge did not involve a recent sale transaction for fair market value. Without such a sale, the BOR must rely on appraisals for valuation purposes. Under certain circumstances, as in Park Ridge, it may be appropriate to look to the highest and best use of the property in question for tax valuation purposes.
Here, Pingue purchased forty-four condominiums in the open market in an arm’s-length transaction. The reality of the marketplace was that the seller wanted to sell forty-four condominiums and found one buyer for all forty-four units but only at a price of $57,500 per unit. Had the seller been able to sell each condominium for $74,000 per unit, common sense dictates that the seller would have done so. However, the seller had to discount the price in order to sell all forty-four units at the same time. The BOR concluded that the seller should have sold at a higher price without any evidence that the seller could have done so. Pingue should be entitled to recognition of the purchase price as the property’s value.
R.C. 5713.03 is clear that the auditor shall consider the sale price in an arm’s-length transaction to be the true value for tax purposes. We reaffirm the rule in Ratner that appraisal evidence may be considered when the sale price has been influenced by other factors so that it does not reflect the true value of the property. However, in this case, Pingue presented competent, probative, and credible evidence that the sale price was the best evidence of value for the forty-four parcels. The parcels had been on the open market. Both the buyer and the seller voluntarily entered into the transaction. There was no evidence of compulsion or duress. The BTA did not question the arm’s-length nature of the sale. Consequently, there was no reason to resort to an appraisal.
For all the foregoing reasons, we find that the decision of the BTA is unreasonable and unlawful. It is therefore reversed, and the cause is remanded for proceedings in accordance with this decision.

Decision reversed and cause remanded.

*66Resnick and F.E. Sweeney, JJ., concur.
Pfeifer, J., concurs separately.
Moyer, C.J., Douglas and Cook, JJ., dissent.